                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION

    JOHN LAWARREN WILLIAMS,

                  Plaintiff,                                        CIVIL ACTION NO.: 6:18-cv-84

          v.

    OFFICER MENDEZ,

                  Defendant.

                                                 ORDER

        After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation. Doc. 10. Plaintiff did not file Objections. 1

Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation, doc. 10,

as the opinion of the Court. The Court DISMISSES without prejudice Plaintiff’s Complaint,

DIRECTS the Clerk of Court to CLOSE this case and enter the appropriate judgment of dismissal,

and DENIES Plaintiff in forma pauperis status on appeal.

        SO ORDERED, this 1st day of March, 2019.




                                            R. STAN BAKER
                                            UNITED STATES DISTRICT JUDGE
                                            SOUTHERN DISTRICT OF GEORGIA



1
  While the Court mailed a copy of the Report and Recommendation to Plaintiff at his last known address,
the Post Office returned the copy as “not deliverable as addressed,” possibly because Plaintiff is no longer
incarcerated. Doc. 11. The Court previously instructed Plaintiff on the importance of updating his address
with the Court, cautioning that “[f]ailure to do so will result in the dismissal of this case, without prejudice.”
Doc. 8 at 3. Nevertheless, Plaintiff failed to do so, and the Court is unable to proceed with this action
without proper contact information for Plaintiff.
